Order entered May 13, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00294-CV

  D MAGAZINE PARTNERS, L.P. D/B/A D MAGAZINE AND DALLAS SYMPHONY
    ASSOCIATION, INC. A/K/A DALLAS SYMPHONY ORCHESTRA, Appellants

                                               V.

                                   JOSE REYES, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-07308

                                           ORDER
       We GRANT appellee’s May 10, 2016 unopposed motion for an extension of time to file

a brief in response to the brief filed by appellant D Magazine Partners, L.P. and extend the time

to JUNE 6, 2016. No further extension of time will be granted in this accelerated appeal absent

extenuating circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE